DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
Applicant's submission filed on 28 September, 2020 has been entered. Claims 7, 11, 15 and 17-19 have been currently amended. Claims 9, 10 and 16 have been currently canceled. No claim has been newly added. As a result, claims 1-8, 11-15 and 17-20 are pending in the application.

Response to Arguments
2.	Applicant’s arguments, see remark, filed 28 September, 2020, with respect to the rejections of claims 1, 7 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 

a)	At page 10, Applicant argued that neither Harris nor Moran can cure the deficiencies of Patil, as those references also lack any teaching or suggesting of "concluding, based on the determining that the probability value exceeds the threshold value, that the software has been installed on the computer system".
In response, examiner respectfully disagrees. Patil’s invention involves generating a similarity value based on comparison by determining similarity between plurality sets of application user identifiers, and determining whether the identifiers are sufficiently similar when the value exceeds a similarity threshold. 
Regarding the limitation “concluding, based on the determining that the probability value exceeds the threshold value, that the software has been installed on the computer system”, Patil teaches in paragraphs [0058] teach a similarity value may be a percentage of applications that are identified in multiple sets of applications.  The recommendation system 108 may compare the percentage of common applications to a similarity threshold. if the number of similar applications (e.g., the similarity value) (i.e. probability value) is greater than a minimum threshold (e.g., a similarity threshold), the system may identify the sets of application identifiers, wherein paragraph [0054] teaches one or more digital distribution platforms and/or data sources 106 may provide a report to the recommendation system 108 to assist in identifying applications for the set of application identifiers.  The recommendation system 108 may utilize all or some information from the other sources to generate sets of application identifiers associated 
Examiner correlates that based on the threshold determination application identifiers identify applications that are currently installed and/or downloaded associated with users or the user devices as “determining that the probability value exceeds the threshold value, that the software has been installed”.
Therefore, Patil’s invention teaches concluding, based on the determining that the probability value exceeds the threshold value, that the software has been installed on the computer system.

b)	At page 11, Applicant respectfully submits that Patil does not teach or suggest "the predetermined pattern comprising an uninterrupted sequence of installed user identifiers”.

In response, examiner respectfully disagrees. Patil teaches the limitation “the predetermined pattern comprising an uninterrupted sequence of installed user identifiers. In paragraph [0056] of Patil teaches the recommendation system may receive a set of application identifiers of a requesting user device and, subsequently, may identify other sets of application identifiers of one or more other users based on 
Examiner correlates ‘a set of application identifiers of a requesting user device’ as ‘sequence of installed user identifiers’ for the application or software are selected and provided recommendations based on the applications of potential interest to users  to download or install. 
Therefore, Patil’s invention teaches the predetermined pattern comprising an uninterrupted sequence of installed user identifiers.

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Therefore, in view of the above, the examiner believes that the features of the claims 1-8, 11-15 and 17-20, and all other dependent claims are taught by the applied 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S Patent Application Publication US 2007/0083559 A1 issued to Brock M. Harris et al. (hereinafter as “Harris”) in view of U Sameer Patil et al. (Patent Application Publication Number US 2016/0092768 A1, hereafter referred to as ‘Patil’).

With respect to claim 1, Harris teaches a method for detecting a software installed on a computer system comprising:
obtaining a first default user identifier (see Para [0058], a default identifier may be used in place of the user identifier (i.e. first default user identifier) when preparing the media/data card. Software used to access the media/data card can detect the use of the default identifier as an indication that the media/data card is being accessed for the first time),
collecting a first installed user identifier from the computer system (see Para [0055]-[0056], the user identifier may be obtained from a variety of sources such as from a user's computer may be derived from unique identifiers associated with hardware installed on the user's computer, and Para [0071] further teaches user identifier (i.e. first installed user identifier) include an identifier generated during the installation and or registration of software installed on the computer), 
performing a first identifier comparison of the first default user identifier to the first installed user identifier (see Para [0073], the mechanism may involve examining user identification information stored security substructure to determine whether user information has been previously stored in the security area, and Para [0074] teaches retrieving the serial number and a default user identification pattern that indicates first time usage.  The digital signature (i.e. a first identifier) is computed from the combination of the serial number and the default user identification using the appropriate algorithm (i.e. performed identification comparison process)), 
determining, based on the first identifier comparison, that the first default user identifier matches the first installed user identifier (see Para [0074], retrieving the serial number and a default user identification pattern that indicates first time usage.  The digital signature is computed from the combination of the serial number and the default user identification using the appropriate algorithm, and if this computed signature matches the digital signature contained in the security substructure, then the card is receiving an upload request for the first time), 
However, Harris does not explicitly teach “assigning a probability value based on the first identifier comparison, performing a threshold comparison of the probability value to a predetermined threshold value, determining, based on the threshold comparison, that the probability value exceeds the threshold value; and concluding, based on the determining that the probability value exceeds the threshold value, that the software has been installed on the computer system”.
However, Patil teaches “assigning a probability value based on the first identifier comparison (see Para [0054] teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded and [0056]-[0057], generate a similarity value (i.e. a probability value) based on the comparison, and a similarity value may be a percentage of applications that are identified, wherein Para [0050] teaches comparison the ‘first set of application identifiers of the requesting user device with the similar sets of application identifiers of other user devices, and Para [0110] teaches the similarity module may identify a profile of other users based on the applications installed on the requesting user's device.  The similarity module may identify application sets stored within the profile data store which are similar to the set of application identifiers associated with the user and/or user device 104-1 (i.e. comparing user identifiers to determine if software has been installed on the computer system)); 
teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded and Para [0057], if the percentage of common applications is greater than the similarity threshold, then the recommendation system 108 may identify the sets of application identifiers as similar a similarity threshold, and a similarity threshold is any threshold or value (e.g., 65%) (i.e. a predetermined threshold value) which may be compared to the similarity value to indicate whether sets of application identifiers are sufficiently similar), 
determining, based on the threshold comparison, that the probability value exceeds the threshold value (see Para [0003], determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold, and Para [0056]-[0057] further teaches If the percentage of common applications is greater than the similarity threshold, then the recommendation system 108 may identify the sets of application identifiers as similar); and 
concluding, based on the determining that the probability value exceeds the threshold value, that the software has been installed on the computer system (see Para [0055]-[0056], the set of application identifiers may identify applications that are installed and/or downloaded, and identify other sets of application identifiers of one or more other users based on similarity to the requesting user devices' set of application identifiers, and [0057]-[0058] teach a similarity value may be a percentage of applications that are identified in multiple sets of applications.  The recommendation system 108 may compare the percentage of common applications to a similarity threshold. if the number of similar applications (e.g., the similarity value) (i.e. probability value) is greater than a minimum threshold (e.g., a similarity threshold), the system may identify the sets of application identifiers, and if the number of similar applications (e.g., the similarity value) (i.e. probability value) is greater than a minimum threshold (e.g., a similarity threshold), the system may identify the sets of application identifiers)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system for properly managing computing systems and user licenses in accordance with compliance rules and contractual requirements to detect actually-installed software on a given computing system, which allowed providing secure access to files stored on computer storage system as taught by Harris to include an identifying applications of potential interest and providing recommendations as taught by Patil. The modification to do so would provide better results in modifying Harris’s controlling access by the security information of the authorized user to the stored data files by incorporating Patil’s method for identifying applications of potential interest to users to download the application in order to provide information regarding the applications of potential interest or link information to allow the user to download, install and view information regarding the identified applications, and to enable allowing application attributes for an application to indicate security or privacy data about an application as taught by Patil.
Regarding claim 4, Harris and Patil combined teach the method is performed prior to installing an update to the software on the computer system (see Patil: Para [0051]-[0052], a client application on the user device 104-1 may provide application identifiers associated with applications of all or a part of the user device 104-1 (e.g., selected folders, directories, subdirectories, partitions, and/or the like)).  
Regarding claim 5, Harris teaches the method is applied to detect a plurality of softwares included in a software catalog (see Para [0067] and [0105], once the hardware and/or associated circuitry of card 20 have been produced, the software stored on card 20 (i.e. software catalog) may be added (such as the systems illustrated in FIGS. 8 and 9).  It is at this stage that the identification information, such as serial number or digital signature are added to the card 20). P201800277US01 Page 26 of 32  

Claim 13 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Harris teaches the method is a component of a software asset management method (see Para [0067], the computer retrieves host information describing the type of hardware and the operating system installed on the computer, and determines if appropriate player software for the media files is contained on the computer and reading the media description substructure to determine the types of media files present on the card 20).  
Claims 14 and 20 are substantially similar to claim 6, and therefore likewise rejected.

With respect to claim 7, Harris teaches a system comprising: 
a processor (see Para [0037], the computer elements include processor subsystem 40); and 
a memory in communication with the processor (see Para [0036], The computer elements include processor subsystem 40, a system memory 42), the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method for detecting a software installed on a computer system, the method comprising: 
obtaining a default user identifier (see Para [0058], a default identifier may be used in place of the user identifier (i.e. first default user identifier) when preparing the media/data card. Software used to access the media/data card can detect the use of the default identifier as an indication that the media/data card is being accessed for the first time), 
obtaining an installed user identifier (see Para [0055]-[0056], the user identifier may be obtained from a variety of sources such as from a user's computer may be derived from unique identifiers associated with hardware installed on the user's computer, and Para [0071], user identifier (i.e. first and second installed user identifier) include an identifier generated during the installation and or registration of software installed on the computer), 
comparing the default user identifier to the installed user identifier (see Para [0073], the mechanism may involve examining user identification information stored security substructure to determine whether user information has been previously stored in the security area, and Para [0074] teaches retrieving the serial number and a default user identification pattern that indicates first time usage.  The digital signature (i.e. a first identifier) is computed from the combination of the serial number and the default user identification using the appropriate algorithm (i.e. performed identification comparison process)), 
indicating a matching identifier in response to the default user identifier matching the installed user identifier (see Para [0074], retrieving the serial number and a default user identification pattern that indicates first time usage.  The digital signature is computed from the combination of the serial number and the default user identification using the appropriate algorithm, and if this computed signature matches the digital signature contained in the security substructure, then the card is receiving an upload request for the first time).
However, Harris does not explicitly teach “assigning a probability value based on a matching identifier quantity, performing a first threshold comparison of the probability value to a predetermined threshold value, in response to determining in the first threshold comparison that the probability value does not exceed the predetermined threshold value, obtaining a first installation timestamp corresponding to the first installed user identifier, obtaining a second installation timestamp corresponding to the second installed user identifier, Page 4 of 12Appl. No. 16/131,187 Reply to Office Action of August 14, 2020 analyzing the obtained installation timestamps to determine whether the obtained installation timestamps demonstrate a predetermined pattern, increasing the probability value in response to determining that the obtained installation timestamps demonstrate the predetermined pattern, the predetermined 
However, Patil teaches “assigning a probability value based on a matching identifier quantity (see Para [0054] teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded, and [0056]-[0058], generate a similarity value (i.e. a probability value) based on the comparison, and a similarity value may be a percentage of applications that are identified in multiple sets of applications, and the recommendation system may determine that sets are similar by calculating a number of similar applications, wherein Para [0050] teaches comparison the ‘first set of application identifiers of the requesting user device with the similar sets of application identifiers of other user devices, and Para [0110] teaches the similarity module may identify a profile of other users based on the applications installed on the requesting user's device.  The similarity module may identify application sets stored within the profile data store which are similar to the set of application identifiers associated with the user and/or user device 104-1 (i.e. comparing user identifiers to determine if software has been installed on the computer system)), 
teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded, and Para [0057], if the percentage of common applications is greater than the similarity threshold, then the recommendation system 108 may identify the sets of application identifiers as similar a similarity threshold, and a similarity threshold is any threshold or value (e.g., 65%) (i.e. a predetermined threshold value) which may be compared to the similarity value to indicate whether sets of application identifiers are sufficiently similar),  
in response to determining in the first threshold comparison that the probability value does not exceed the predetermined threshold value, obtaining a first installation timestamp corresponding to the first installed user identifier (see Para [0095], after determining whether the two profiles and/or two application sets are similar, the recommendation module 606 may identify an application included in the second user profile 608-2 (e.g., within the application set 610-2) that is not included in the requesting user's profile 608-1 (e.g., within the application set 610-1).  The recommendation module may then recommend the identified application to the requesting user and perform any or all operations in real time (e.g., in response to a request for a recommendation)), 
obtaining a second installation timestamp corresponding to the second installed user identifier (see Para [0054] teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded, and Para [0099], the similarity module may consider applications to be similar between two application sets even if the application sets contain different versions of the same application or the like.  For example, two application sets may both include a particular gaming application but the versions may be different (e.g., one application set includes version 1.2 of the particular gaming application and the other application set includes version 2.3 of the particular gaming application).  Even though the gaming application identified in both application sets are different versions (i.e. installation timestamp), the similarity module 612 may consider the gaming application as similar (e.g., a member of both application sets)), 
Page 4 of 12Appl. No. 16/131,187 Reply to Office Action of August 14, 2020analyzing the obtained installation timestamps to determine whether the obtained installation timestamps demonstrate a predetermined pattern (see Para [0099], the similarity module may not consider different versions of applications identified in both application sets as similar or consider different versions of the application as similar only if the two different versions are closely related software releases (e.g., versions 2.0 and 2.01), and Para [0102] teaches that the selection module only select applications of potential interest ‘(e.g., versions) that have been released less than a predetermined duration of time (e.g., less than six months) or after a predetermined time frame (e.g., after Jan.  1, 2014) (i.e. installation timestamp)’), 
the similarity module may determine that applications sets are similar if the ‘percentage of applications that are common members of the application sets (e.g., a second similarity value) exceeds a percentage threshold (e.g., a second similarity threshold) (i.e. increasing the probability value), and the similarity module may apply rules to determine similarity of membership of application sets, wherein Para [0099] teaches the similarity module may consider applications to be similar between two application sets even if the application sets contain different versions (i.e. installation timestamps demonstrate a predetermined pattern) of the same application), the predetermined pattern comprising an uninterrupted sequence of installed user identifiers (see Para [0056], the recommendation system 108 may receive a set of application identifiers of a requesting user device and, subsequently, may identify other sets of application identifiers of one or more other users based on similarity to the requesting user devices' set of application identifiers), 
performing, in response to the increasing the probability value, a second threshold comparison of the probability value to the predetermined threshold value (see Para [0003], determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold, and Para [0056]-[0057] further teaches If the percentage of common applications is greater than the similarity threshold, then the recommendation system 108 may identify the sets of application identifiers as similar),
the set of application identifiers may identify applications that are installed and/or downloaded, and identify other sets of application identifiers of one or more other users based on similarity to the requesting user devices' set of application identifiers, and [0057]-[0058] teach a similarity value may be a percentage of applications that are identified in multiple sets of applications.  The recommendation system 108 may compare the percentage of common applications to a similarity threshold. if the number of similar applications (e.g., the similarity value) (i.e. probability value) is greater than a minimum threshold (e.g., a similarity threshold), the system may identify the sets of application identifiers, and if the number of similar applications (e.g., the similarity value) (i.e. probability value) is greater than a minimum threshold (e.g., a similarity threshold), the system may identify the sets of application identifiers); and 
determining, in response to the second threshold comparison, that the software is installed on the computer system (see Para [0054] teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system for properly managing computing systems and user licenses in accordance with compliance rules and contractual requirements to detect actually-installed software on a given computing 

Claim 15 is substantially similar to claim 7, and therefore likewise rejected.
Regarding claim 11, Harris and Patil combined teach the predetermined pattern comprises a predefined succession of installed user identifiers (see Patil: Para [0102], the selection module only select applications of potential interest (e.g., versions) that have been released less than a predetermined duration of time (e.g., less than six months) or after a predetermined time frame (e.g., after Jan. 1, 2014)).  
Claim 19 is substantially similar to claim 11, and therefore likewise rejected.
Regarding claim 12, Harris and Patil combined teach the software is removed from the computer system upon determining that the software is installed on the computer system (see Patil: Para [0093], the set of application identifiers may identify one or more applications that are not currently installed and/or downloaded.  For example, any or all of the set of applications identifiers may identify applications that may have been previously installed on the user device but were subsequently uninstalled, deleted, and/or removed).
Regarding claim 17, Harris and Patil combined teach wherein the program instructions further cause the computer to remove the software from the computer system in response to determining that the software is installed on the computer system. (see Patil: Para [0093], the set of application identifiers may identify one or more applications that are not currently installed and/or downloaded.  For example, any or all of the set of applications identifiers may identify applications that may have been previously installed on the user device but were subsequently uninstalled, deleted, and/or removed).
Regarding claim 18, Harris and Patil combined teach the predetermined pattern comprises an uninterrupted sequence of installed user identifiers (see Patil: Para [0056], the recommendation system 108 may receive a set of application identifiers of a requesting user device and, subsequently, may identify other sets of application identifiers of one or more other users based on similarity to the requesting user devices' set of application identifiers).  
4.	Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Patil, and further in view of U.S Patent Application Publication US 2016/0055327 A1 issued to James B. Moran et al. (hereinafter as “Moran”).

Regarding claim 2, Harris and Patil combined teaches “obtaining a second default user identifier (see Harris: Para [0058], a default identifier may be used in place of the user identifier (i.e. first default user identifier) when preparing the media/data card 20), 
collecting a second installed user identifier from the computer system (see Harris: Para [0055]-[0056], the user identifier may be obtained from a variety of sources such as from a user's computer may be derived from unique identifiers associated with hardware installed on the user's computer, and Para [0071] further teaches user identifier (i.e. second installed user identifier) include an identifier generated during the installation and or registration of software installed on the computer), 
performing a second identifier comparison of the second default user identifier to the second installed user identifier (see Harris: Para [0073], the mechanism may involve examining user identification information stored security substructure to determine whether user information has been previously stored in the security area, and Para [0074] teaches retrieving the serial number and a default user identification pattern, and the digital signature (i.e. a second identifier) is computed from the combination of the serial number and the default user identification using the appropriate algorithm), 
determining, based on the second identifier comparison, that the second default user identifier matches the second installed user identifier (see Harris: Para [0074], retrieving the serial number and a default user identification pattern that indicates first time usage.  The digital signature is computed from the combination of the serial number and the default user identification using the appropriate algorithm, and if this computed signature matches the digital signature contained in the security substructure, then the card is receiving an upload request)”.
However, Harris and Patil combined do not explicitly teach “prior to performing the threshold comparison, increasing the probability value based on the determining that the second default user identifier matches the second installed user identifier”. 
However, Moran teaches “prior to performing the threshold comparison, increasing the probability value based on the determining that the second default user identifier matches the second installed user identifier (see Para [0073], teaches wherein determining whether a computer-based test should be downloaded to a computer of a testing center, a test center administrator (TCA) 502 provides his login ID and password (e.g., test downloaded user identifier information) and ‘if the combination of login ID and password matches that captured for the TCA 502 during a previous certification procedure (e.g., default user identifier information, wherein the default user identifier information is being matched with  test downloaded user identifier information), a confidence score is incremented (i.e. inceasing probability value based on matching identifiers prior to performing the threshold comparison))”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hutchinson with the teachings of Moran’s method for determining whether a user is authorized to take examination to process information database system as taught by Moran in order to prevent the computer-based test from being downloaded to the testing center, thus  ensure the integrity of examination and testing process is protected by providing level of security at the testing center. 
Regarding claim 3, Harris and Patil and Moran combined teaches indicating a first matching identifier in response to the determining that the first default user identifier matches the first installed user identifier (see Harris: Para [0074], retrieving the serial number and a default user identification pattern that indicates first time usage.  The digital signature is computed from the combination of the serial number and the default user identification using the appropriate algorithm, and if this computed signature matches the digital signature contained in the security substructure, then the card is receiving an upload request for the first time)),
indicating a second matching identifier in response to the determining that the second default user identifier matches the second installed user identifier (see Harris:  Para [0077], compute a digital signature using the serial number of the card and the user identification information.  If the computed signature matches the digital signature contained in the security substructure 802, then the user making the request is identified as the owner of the card), 
obtaining a first identifier probability corresponding to the first matching identifier (see Patil: Para [0003], receive a first set of application identifiers identifying applications downloaded or installed on at least one digital device, and Para [0054] teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded), and 
obtaining a second identifier probability corresponding to the second matching identifier (see Patil: Para [0003], [0050], sets of application identifiers of other user devices (i.e. second identifier), and Para [0054] teaches digital distribution platform or a search engine may identify applications downloaded by a user and/or a user device 104 (e.g., user device 104-1), which may provide the recommendation system information such as a user identifier identifies the application(s) that are downloaded), 
wherein the increasing the probability value comprises calculating a weighted sum of the first identifier probability and the second identifier probability (see Moran: Para [0073], teaches wherein determining whether a computer-based test should be downloaded to a computer of a testing center, a test center administrator (TCA) 502 provides his login ID and password (e.g., test downloaded user identifier information) and If the combination of login ID and password matches that captured for the TCA 502 during a previous certification procedure (e.g., default user identifier information, wherein the default user identifier information is being matched with  test downloaded user identifier information), a confidence score is incremented (i.e. calculating a weighted sum of identifier probabilities to increase the probability value)).
Regarding claim 8, Harris and Patil and Moran combined teach assigning a probability value comprises calculating the probability value based on a weighted sum of identifier probabilities corresponding to respective matching identifiers (see Moran: Para [0073], teaches wherein determining whether a computer-based test should be downloaded to a computer of a testing center, a test center administrator (TCA) 502 provides his login ID and password (e.g., test downloaded user identifier information) and If the combination of login ID and password matches that captured for the TCA 502 during a previous certification procedure (e.g., default user identifier information, wherein the default user identifier information is being matched with  test downloaded user identifier information), a confidence score is incremented (i.e. calculating the probability value based on a weighted sum of identifier probabilities)).  
                                                           Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith; Ross Faulkner et al. discloses US 7739282 B1 method and system for tracking client software use.
Slivka, Benjamin W. et al. discloses US 2003/0195949 A1 methods and systems for obtaining computer software via a network.
Moran; Douglas B. et al. discloses US 7203962 B1 System and method for using timestamps to detect attacks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/23/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162